 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative.5We find it unnecessary to makeany finding and conclusion upon objections 1 (a) and 1 (b).We shall order that the election be set aside and direct thata new election be held.[The Boardset asidethe election held on July 23, 1952.][Text of Direction of Second Election omitted from publi-cation.]SReeves InstrumentCorporation, 100 NLRB 1331.LLOYD A. FRY ROOFING COMPANYandMISCELLANEOUSAND WOODWORKERS UNION, LOCAL 2565, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL. Case No. 20-CA-779. July 17, 1953DECISION AND ORDEROn April 21, 1953, Trial Examiner Wallace E. Roysterissued his Intermediate Report in this proceeding, findingthat the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action,as setforth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief and requestedoral argument before the Board. The Respondent's requestfor oral argument is denied as the record,exceptions, andbrief, in our opinion, adequately present the issues and thepositions of the parties.Pursuant to the provisions of Section 3 (b) of the NationalLaborRelationsAct, theBoard has delegated its powers inconnection with this case to a three-member panel [MembersHouston,Murdock, and Styles].The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. Therulings arehereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire' record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the following additions and modifications:1.While we concur in the Trial Examiner's conclusionthat the Respondent failed to invest sufficient authority in itsbargaining representative, we think that the authority thatmust be vested in a party's representative in bargainingnegotiations is not readily susceptible to general definition;themore realistic way to appraise this question, in our view,is to consider the facts of the particular case. In the instantcase the authority of the Respondent's representative waslimited to the transmittal of proposals to and from the106 NLRB No 34. LLOYD A. FRY ROOFING COMPANY201Respondent,discussion concerning such proposals,and recom-mendations to the Respondent.On these facts we find, inagreementwith the Trial Examiner, that the Respondentdid not give its negotiator sufficientauthorityto engage ingive-and-take collective bargainingand thereby violatedSection8 (a) (5) of the Act.'2.Unlike the TrialExaminer we are not persuadedthat theRespondent's conduct as revealedby the recordin this caseisindicative of a predilection to commit other unfair laborpractices in the future.We shall thereforenot adopt hisrecommended broad cease-and-desist order butshall orderthe Respondent to cease and desist only from engaging in theunfair labor practices found and any like or related conduct.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,LloydA.Fry Roofing Company, San Leandro,California,its officers,agents, successors,and assigns shall:1.Cease and desist from:(a) Refusing to bargain collectively in good faithwith Mis-cellaneous and Woodworkers Union,Local 2565,United Brother-hood of Carpenters and Joiners of America,AFL, as theexclusive representative of all employees in the appropriateunit in respect to rates of pay, wages,hours of employment,and other conditions of employment.(b) In any like or related manner interfering with, restrain-ing,or coercing its employees in the exercise of the rightto self-organization,to form labor organizations,to join orassistMiscellaneous and WoodworkersUnion, Local 2565,United Brotherhood of Carpenters and Joiners of America,AFL, or anyother labor organization,to bargaincollectivelythrough representatives of their own choosing,to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any orallsuch activities,except to the extent that suchright maybe affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act:(a)Upon request,bargain collectively in good faith withMiscellaneous and Woodworkers Union, Local2565, UnitedBrotherhood of Carpenters and Joinersof America, AFL, asthe exclusive representative of all its employees in the appro-'See Century Cement Manufacturing Company,Inc., 100 NLRB 1323; Standard GeneratorService Company of Missouri. Inc., 90 NLRB 790, at 791, 800, enfd 186 F. 2d 606 (C A. 8);Brown and Root,Inc.,86 NLRB 520 at 521,531, enfd as modified 190 F. 2d 222 (C A 8);J.B Cook Auto Machine Company, Inc , 84 NLRB 688 at 698, enfd 184 F 2d 845 (C A 6);V-O Milling Company, 43 NLRB 348 at 360; Great Southern Trucking Co v. N L. R B . 127F 2d 180 (C.A. 4), cert. denied 317 U S. 652 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDpriate unit in respect to rates of pay, wages,hoursof employ-ment, and other conditions of employment,designating asrepresentative for purposes of negotiation one possessingauthorityto reach understandingwith the Unionand if anunderstanding is reachedto embody theunderstanding in asigned agreement.(b)Postat its plant in San Leandro,California,copies of thenotice attached hereto andmarked "Appendix A."2 Copies ofsaid notice,to be furnishedby the Regional Director for theTwentiethRegion, shall,afterbeingduly signed by Re-spondent's authorized representative,be postedby Respondentimmediatelyupon receipt thereof and maintainedby it forsixty (60) consecutivedays thereafterin conspicuous places,including all places where notices to employees are customarilyposted. Reasonable steps shallbe taken byRespondent to insurethat said notices are not altered,defaced, or covered by othermaterial.(c)Notify theRegional Director for the Twentieth Regioninwritingwithin ten(10) daysfrom the dateof this Order,what steps the Respondent has takento comply herewith.2In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyour employees that:WE WILL bargain collectively,upon request, withMiscellaneous and Woodworkers Union, Local 2565,UnitedBrotherhood of Carpenters and Joinersof America, AFL,and designate as our negotiator an individual authorizedto reach an understanding with that organization withrespect to rates of pay,wages, hours of employment,and other conditions of employment,and if an under-standing is reached,we will embody such understandingin a signed agreement.The bargaining unit is:All productionand maintenance employees,excludingoffice and clerical employees, professional employees,guards,the foreman,the shipping clerk, and supervisorsas definedin the Act.WE WILL NOT by unilaterallychanging working condi-tions or by failing sufficientlyto empower a negotiatortomeet anddeal with the Union, or in any likeor relatedmanner, interfere with, restrain,or coerce our employees LLOYD A. FRY ROOFING COMPANY203in the exercise of the right to self-organization,to formlabor organizations,to join or assist Miscellaneous andWoodworkers Union, Local 2565, United Brotherhood ofCarpenters and Joiners of America,AFL, or any otherlabor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection,and to refrain fromany or all such activities,except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.LLOYD A. FRY ROOFING COMPANY,Employer.Dated ....................By ...............................................(Representative)(Title)Thisnoticemust remain posted for 60 days from the datehereof, and must not be altered, defaced,or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Miscellaneous and WoodworkersUnicn, Local2565, United Brother-hood of Carpenters and Joiners of America,AFL, hereincalled the Union,,against theLloyd A FryRoofing Company,San Leandro, California, herein called the Respondent, theGeneral Counsel of the National Labor Relations Board issued his complaint,dated January30,1953,alleging that the Respondent had committed and was committing unfair laborpractices affecting commerce within the meaning of Section 8(a) (1) and(5) and Section 2 (6)and (7)of the NationalLaborRelations Act, as amended,61 Stat 136, herein called the ActInrespect to unfair labor practices, the complaint alleges that at a time when the Re-spondent was under a duty to do so, it failed to bargain in good faith with the Union in thatitunilaterallymade a change in working conditions at its plant and did not invest any agentwith authority to accept or reject bargaining proposals or otherwise to negotiate and toconclude a collective-bargaining agreement with the UnionRespondent'sanswer asserts that. (1) Its representative for purposes of bargaining withthe Union had authority to negotiate a collective-bargaining agreement, (2) changes in workingconditionsatthe plant were made to improve efficiency of operations, (3) such changeswere discussed with the Union and (4)denies the commission of unfair labor practicesPursuant to notice a hearing was held before the undersigned Trial Examiner in SanFrancisco,California,on March 9,1953Allparties were represented,were permitted toexamine and cross-examine witnesses,and to introduce evidence pertinent to the issuesBriefs have been received from counsel for all partiesUpon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENTLloyd %.Fry Roofing Company is a Delaware corporation,with its principal office andplace of business at Summit,IllinoisRespondent is engaged at several plants located atvarious points in the United States in the manufacture of asphalt roofing. The only operationof the Respondent of concern here is its plant in San Leandro, California,where asphaltroofing,shingles, and rolled material are manufactured. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring 1952 Respondent purchased and imported from places outside the State of Californiamaterials to its San Leandro plant having a value in excess of 1 million dollars During thesame period Respondent sold and shipped from that plant to points located outside the Stateof California products having a value in excess of $25,000 I find that the operations of theRespondent are in commerce and affect commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDMiscellaneous and Woodworkers Union, Local 2565, is a labor organization affiliated withUnitedBrotherhood of Carpenters and Joiners of America,AFL, admitting to membershipemployees of the RespondentIll.THE UNFAIR LABOR PRACTICESOn August 27, 1952,following a Board-directed election and based upon its result, theBoardissued its certificate I to the Union as the representative for purposes of collectivebargaining of Respondent's employees in a unit comprised of:Allproductionandmaintenance employees,excluding office and clerical employees,professionalemployees,guards, theforeman, theshipping clerk, and supervisors as definedin the ActImmediately following notice of its certification,the Unionrequested a meeting for pur-poses of negotiation Such a meeting was held on September19 in the officeof George Bahrs,a San Francisco attorney whom the Respondent had designated as its representative TheUnion presented a contract proposalwhichwas discussed in detailBahrs told them that hewould present the proposal, togetherwith the Union's supporting contentions, to the Re-spondent and wouldoffera counterproposal at the earliestopportunityUnionrepresentativestestified thatthey inquired then ofBahrs as to the extentof his authorityto bind the Re-spondentBahrs testified that he recalled no such question at this meetingOn October 7about 20 employees at the plant, constituting apparently the entire group of workers oncertain continuous machine operations,were called into one of the plant offices where theywere toldby Dave McKay,describedin therecord as a general superintendentfrom thehead office,thatas of the following day relief periods would be abolishedSome of themen protested,butMcKaytold them that the change would be made and that nothing couldbe doneabout itThe men affected had for some time in the past been given a 30-minuterelief at the end of each 90-minute working period During an 8-hourshift, 4 such reliefperiods occurred,and duringthe 1of his election an employee might eat his lunch Duringany suchperiod employees who had been relieved might be directed to perform some bit ofmaintenance work or to assist in an emergency situation.On October10 the second bargaining meeting occurred,at which Bahrsoffered a writtencounterproposal and told the Union that the Respondent was prepared to sign a contract onthose termsThe offerwas not acceptable to the Union and its representativestold Bahrsto what they objected. Bahrs, in thepresence of union representatives,then dictated a letterto the Respondentsetting forth the union position and his evaluation of the situation in termsof a possiblestrike Oneof the union negotiators,Chester Bartalim,said that the Respondenthad better supply a negotiatorwith authorityto act or the employees might strike,and askedifBahrs could not persuade the Respondent to investhim with such authorityas would permithim toreach agreement on whatever terms he thought fair.Bahrs answered that he did nothave suchwideauthorityand did not expect to get it He told them, however,that he wouldmake recommendations to the Respondent in respect to contractterms On October 13 theemployees in the unit representedby the Unionbegan a strikewhich wasstill in effect atthe time ofthe hearing.Furthermeetings were held onOctober 29, November 7, andfinally,on January 12; 1953 In thecourse of them Bahrs said that the Respondent would modify itsearlier positionto theextent thatitwouldrecognizeshopstewards,permit notices of unionmeetings to be posted on plant bulletin boards, and would agree to forego a no-strike pro-vision rather than submit grievances to final arbitrationOn October29 the union representa-tives again requestedthat theRespondent be represented by someone with completeauthorityto execute a contractwithout the necessityfor referring such mattersback to theRespondentin Illinois'Neither the representative status of the Union nor the propriety of the unit is disputedIfind the unit set forth herein to be appropriate for purposes of collective bargaining andthat the Union at all times material has been and is the designated representative of thoseemployees LLOYD A. FRY ROOFING COMPANY205Ihave not attempted to set out in any detail the proposals and counterproposals made atthesemeetings It is clear enough that they did not develop to a point where it can be saidthat the Respondent by the adoption of an inflexible position or by a refusal to consider alter-natives had demonstrated a mind "hermetically sealed" to the Union's proposals It is notthe theory of the complaint that the position of the Respondent taken with respect to anymatter of negotiation was such as to carry with it an indicia of bad-faith bargaining. It isclear that Bahrs was willing to meet with the union representatives at reasonable times andto discuss with them matters affecting wages, hours,and working conditions in the plantBut it is equally clear also that he did so not as one with authority to enter into any sort ofagreement with the Union, even tentatively Bahrs attended the meetings merely as a conduitthrough which the Union's position was transmitted to the Respondent Bahrs testified that hedidmake recommendations to the Respondent in respect to bargaining issues, but the com-'munication running between him and the Respondent,appearing in the record, amounts to nomore than a factual report of developments and Bahrs'prophesy as to a probable strikeItisnot suggested that the union representatives were in any fashion the victims of adeceptionThe limits of Bahrs' "authority"were no secret from the beginning.The unionnegotiators were aware throughout the course of the meetings that the Respondent's repre-sentative was there merely to listen and reportBargaining connotes a meeting between equals and neither party discharges the obligationsimposed upon him by statute by merely providing an ear to which demands,requests,or sug-gestions can be made.In this case the Union,by virtue of the Act,had a right to meet withsome representative of the management who could be persuaded to effective action This isnot to say that the Act requires bargaining representatives to be invested with plenaryauthority,commissioned to accept or reject proposals instantly and fully authorized to enterintofinaland complete agreements at the bargaining table. It does mean, however, thatemployers and unions alike,in order to discharge the duty imposed by statute to bargain ingood faith,must send to the bargaining table representatives invested with an authoritycomparable to that which would be given to any other representative of the party who wascommissioned to seek agreement in important matters of business. It does appear that Bahrswas authorized to conclude agreement with the Union on the basis of the Respondent'scounterproposal.But he lacked authority to vary from that written instrument,even to theextent of tentatively agreeing to a change until some official in Illinois agreed to it By thisprocess of long-distance bargaining the Union was deprived of the opportunity to meet itsopposite number across the table and its situation could hardly have been worsened had theRespondent insisted that negotiations be carried on through the medium of the postoffice.Iconsider it to be no defense to the Respondent that the union negotiators may not have beencommissioned to enter into a final and binding agreement without reference to the unionmembership The representatives were persons of influence and authority in their organiza-tion and agreements with them, even tentative in nature,reasonably promised completionAs on October 7 the Respondent was under an obligation to bargain with the Union in re-spect to wages, hours,and conditions of employment, and as the change by abolition ormodification of the rest periods wAs a substantial one in respect to working conditions at theplant,itwas a matter on which the Union should have been heard before rather than after itsaccomplishment The unilateral action of the Respondent in this matter is not consistent witha good-faith recognition of the status of the UnionIfindthatby failing to invest its representative,Bahrs, with authority to negotiate abargaining agreement with the Union and by unilaterally changing the working conditions atthe plant on October 8, the Respondent has failed to bargain in good faith with the Union, andhas thereby violated Section 8(a) (5) of the ActBy refusing to bargain,as found,the Respondent interfered with, restrained,and coerceditsemployees in the exercise of rights guaranteed in Section 7 of the Act and has therebyviolated Section 8(a) (1) of the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, occurring in connectionwith the conduct described in section III, above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerceV. THE REMEDYHaving found that the Respondent has engaged in the unfair labor practice of failing tobargain in good faith with the representative of its employees, it will be recommended that 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent cease and desist therefrom,and upon request empower a negotiator to meetwith and dealwith the Unioninmattersof collectivebargaining. The negotiator designatedmust be one who has authority to conclude agreement with the Union once understanding hasbeen reached.Althoughthe unfair labor practice found relates only to bargaining,the Respondent has ina fundamental sense rejected the command of the statute and has thereby indicated in myopinion the probability of the commission of other and different unfair labor practices in thefuture. It will therefore be recommended that the Respondent cease and desist from violatingthe Act inany particular.Upon the foregoing findings of fact and the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Miscellaneous and WoodworkersUnion, Local 2565, United Brotherhoodof Carpentersand Joinersof America, AFL, isa labor organization within the meaning of Section 2 (5) ofthe Act.2.All production and maintenance employees, excluding office and clerical employees,professional employees,guards, the foreman, the shipping clerk, and supervisors as definedin the Act,constitute'a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.Miscellaneous and Woodworkers Union, Local 2565, United Brotherhood of Carpentersand Joinersof America,AFL, was atall times material herein and now is the exclusiverepresentative of all employees of the Respondent in the unit aforesaid for purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.4.By unilaterally changing working conditions and by failing to invest a negotiator withrequisite authority,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) ofthe Act.5.By such unilateral conduct andby such failureto investauthority, the Respondent hasinterfered with, restrained,and coerced its employees in the exercise of rights guaranteedby Section7 of theAct and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]DES MOINES PACKING COMPANY,PetitionerandLOCAL 7,UNITED PACKINGHOUSE WORKERS OF AMERICA, CIOandDES MOINES PACK INDEPENDENT UNION0Case No.18-RM-133. July 17, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Raymond C.Sandberg,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three -member panel [Members Houston, Murdock,and Peter-son]Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representemployees of the Employer.106 NLRB No. 41.